 



Exhibit 10.37

 

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 



COLLABORATION AGREEMENT AND LICENSE OPTION

 

This Collaboration Agreement and License Option (this “Agreement”), dated as of
December 27, 2013 (the “Effective Date”), is made by and between Capricor, Inc.,
a Delaware corporation, having its principal place of business at 8840 Wilshire
Boulevard, 2nd Floor, Beverly Hills, California 90211 (“Capricor”), and Janssen
Biotech, Inc., a Pennsylvania corporation, and having an office at 800/850
Ridgeview Drive, Horsham, Pennsylvania 19044 (“JBI”). Capricor and JBI are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”

 

WHEREAS, Capricor is a biotechnology company that conducts pharmaceutical
research, development, and manufacturing;

 

WHEREAS, Capricor is developing certain products containing CDCs and CAP-1002
(each as defined below) for the treatment, diagnosis or prevention of cardiac
diseases, disorders, and conditions and other therapeutic use, has access to
intellectual property rights to certain CDCs and Cardiospheres (as defined
below), and has developed extensive know-how relating to the manufacturing of
such CDCs and Cardiospheres and data from pre-clinical and clinical studies of
CDCs and Cardiospheres;

 

WHEREAS, JBI has existing pharmaceutical research, development, manufacturing,
importing, exporting, commercialization, and selling capabilities;

 

WHEREAS, Capricor and JBI each desire to collaborate to develop CDC Cells and
CDC Products (as defined below), in accordance with the terms and conditions set
forth below.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound, the Parties hereto
agree as follows:

 

1.                  DEFINITIONS.

 

The following terms and their correlatives have the following meanings:

 

1.1.            “Affiliate” means any corporation or other entity which directly
or indirectly controls, is controlled by or is under common control with a
Party, for so long as such control exists. For the purposes of this Section 1.1
(“Affiliate”), “control” shall mean: (i) in the case of any corporate entity,
direct or indirect ownership of more than fifty percent (50%) of the stock
having the right to vote for the election of directors thereof or (ii) in the
case of any non-corporate entity, direct or indirect ownership of more than
fifty percent (50%) of the equity or income interest therein.

 

1.2.            “Agreement” shall have the meaning set forth in the Preamble.

 

1.3.            “ALLSTAR Dossier” means the ALLSTAR Trial Six Month Top Line
Report and all raw data related thereto.

 



 

 

 



EXECUTION COPY

 



 

1.4.            “ALLSTAR Trial” means the human clinical trial entitled
Allogeneic Heart Stem Cells to Achieve Myocardial Regeneration having the
ClinicalTrials.gov identifier of NCT01458405, as may be amended.

 

1.5.            “Business Day” means a day other than Saturday, Sunday, or bank
or other public holiday in Beverly Hills, California.

 

1.6.            “Calendar Quarter” means a financial quarter based on the
Johnson & Johnson Universal Financial Calendar for that year, a copy of which,
for 2014 is attached hereto as Johnson & Johnson Universal Financial Calendar
Schedule and which is used for JBI’s internal and external reporting purposes.

 

1.7.            “Calendar Year” means the universal calendar that Johnson &
Johnson uses as part of its financial reporting system, as provided to Capricor
from time to time and as consistent with the 2014 universal calendar attached
hereto as the Johnson & Johnson Universal Financial Calendar.

 

1.8.            “CAP-1002” means, for the purposes of this Agreement, allogeneic
cardiosphere derived Cells tested in the ALLSTAR trial.

 

1.9.            “Capricor” shall have the meaning set forth in the Preamble.

 

1.10.        “Capricor Indemnitees” shall have the meaning set forth in Section
11.1 (Indemnification by JBI).

 

1.11.        “Cardiosphere(s)” means multicellular clusters containing
allogeneic Cells developed from human cardiac tissue grown in culture.

 

1.12.        “Cardiosphere Derived Cells” or “CDCs” mean Cell(s) that result
from dissociation of Cardiospheres or subsequent culture of such Cells.

 

1.13.        “CDC Cells” means CAP-1002 and allogeneic Cardiospheres and CDCs to
which JBI may obtain an exclusive license pursuant the Exclusive License
Agreement Term Sheet.

 

1.14.        “CDC Product” means any pharmaceutical product in any dosage form
containing CDC Cells.

 

1.15.        “Cells” means a biological unit capable of division to produce
further units, and consisting of a nucleus, other organelles and cytoplasm
containing macromolecules including nucleic acids, proteins, polysaccharides,
and lipids, bounded by a membrane.

 

1.16.        “Claims” has the meaning set forth in Section 11.1 (Indemnification
by JBI).

 

1.17.        “CMC Committee” means the committee described in Section 5.1 (CMC
Committee).

 



CONFIDENTIALPage 2

 

 



EXECUTION COPY

 





1.18.        “CMC Development Budget” shall have the meaning set forth in
Section 2.1(h) (CMC Development Budget).

 

1.19.        “CMC Development Plan” means the written plan for manufacturing CDC
Cells and CDC Products in the Field by the Parties under FDA and EMA regulations
an initial draft of which is attached as CMC Development Plan Schedule, attached
hereto, and which may be amended from time to time in accordance with the terms
of this Agreement.

 

1.20.        “Commercially Reasonable Efforts” means, with respect to an
objective, active and sustained efforts to achieve such objective in as prompt a
manner as is reasonably practicable under the circumstances consistent with
those efforts and resources that a party of similar size and resources in the
pharmaceutical/biotechnology industry would normally use with respect to
achieving such objective.

 

1.21.        “Confidential Information” means the meaning set forth in Section
8.1 (Confidentiality; Exceptions).

 

1.22.        “Control” means, with respect to any Information, Patent Right or
other intellectual property right, the possession (whether by ownership or
license) by a Party or its Affiliate of the conditional or unconditional ability
to grant to the other Party access, ownership, a license or a sublicense as
required herein to such Information, Patent Right, or other intellectual
property right without violating the terms of any agreement or other arrangement
with any Third Party in existence as of the Effective Date. In the case that the
ability to grant is conditional (as with certain sublicenses), Control will
require that the other Party be able to and agrees to satisfy such condition(s).

 

1.23.        “Effective Date” has the meaning set forth in the Preamble.

 

1.24.        “Exclusive License Agreement Term Sheet” means the term sheet
attached to this Agreement in the Exclusive License Agreement Term Sheet
Schedule.

 

1.25.        “Disputed Amount(s)” means invoice amounts that are subject to a
bona fide dispute raised by Capricor within thirty (30) days of Capricor’s
receipt of such invoice.

 

1.26.        “Development” or “Develop” means non-clinical and clinical drug
development activities pertaining to a pharmaceutical product, including
toxicology, pharmacology, test method development and stability testing, process
and manufacturing development, formulation development, delivery system
development, quality assurance and quality control development, statistical
analysis, clinical studies (including pre- and post-approval studies),
regulatory affairs, pharmacovigilance and regulatory approval and clinical study
regulatory activities (including regulatory activities directed to obtaining
pricing and reimbursement approvals).

 

1.27.        “EMA” means the European Medicines Agency, and any successor agency
thereto.

 



CONFIDENTIALPage 3

 

 



EXECUTION COPY

 





1.28.        “European Union” means the member states that are signatories to
the Treaty of the European Union at the relevant time during the Term of this
Agreement.

 

1.29.        “Exploit” means to research, Develop, make, have made, use, import,
export, commercialize, sell and offer for sale. Cognates of the word “Exploit”
shall have correlative meanings.

 

1.30.        “FDA” means the United States Food and Drug Administration or any
successor agency thereto.

 

1.31.        “Field” means the treatment, diagnosis or prevention of cardiac
diseases, disorders, and conditions.

 

1.32.        “Force Majeure” has the meaning set forth in Section 14.7(Force
Majeure).

 

1.33.        “FTE” means a full-time person, or more than one person working the
equivalent of a full-time person, where “full-time” is considered one thousand
seven hundred fifty (1750) hours per Calendar Year. No individual may record
more than 1.0 FTE (i.e., no overtime paid), except in the case of documented,
invoiced overtime paid to Third Party contractors for services directly related
to CDC Product.

 

1.34.        “FTE Payments” has the meaning set forth in Section 6.2(a) (FTE/OOP
Payment).

 

1.35.        “FTE Rate” means a rate of […***…] FTE per annum for one (1) FTE.
FTE Rate shall be adjusted annually in proportion to the Consumer Price Index
for all Urban Consumers for July of prior year to July of current year, as
published by the U.S. Department of Labor, Bureau of Statistics (national CPI-U;
Base Period: 1982-84=100; available at http://www.bls.gov/cpi/home.htm). Rate
changes shall be effective as of the first day of the 1st Calendar Quarter of
the Calendar Year.

 

1.36.        “Indemnifying Party” has the meaning set forth in Article 11.

 

1.37.        “Indemnified Party” has the meaning set forth in Article 11.

 

1.38.        “Information” means all information not generally known to the
public, including tangible and intangible techniques, technology, practices,
trade secrets, inventions (whether patentable or not), methods, knowledge,
know-how, conclusions, skill, experience, test data and results (including
pharmacological, toxicological, manufacturing, and clinical test data and
results), analytical and quality control data, results or descriptions, software
and algorithms, including works of authorship and copyrights.

 

1.39.        “Interest. Rate” means two percent (2%) plus the thirty (30) day
U.S. Dollar LIBOR rate effective for the date that payment was due, as published
by The Wall Street Journal, Eastern U.S. Edition, on the date such payment was
due (or, if unavailable on such date, the first date thereafter on which such
rate is available), or, if lower, the maximum rate permitted by Law.

 

*Confidential Treatment Requested

 



CONFIDENTIALPage 4

 

 



EXECUTION COPY

 





1.40.        “Invention(s)” has the meaning set forth in Section 7.1 (Inventions
Ownership).

 

1.41.        “Joint Steering Committee” or “JSC” means the committee described
in Section 2.2 (Joint Steering Committee).

 

1.42.        “Law” means, individually and collectively, any and all laws,
ordinances, rules, directives, administrative circulars and regulations of any
kind whatsoever of any Governmental Authority within the applicable
jurisdiction.

 

1.43.        “JBI” shall have the meaning set forth in the Preamble.

 

1.44.        “JBI Know-How” means Information Controlled by JBI or its Affiliate
that is necessary or useful for the Exploitation of a CDC Product.

 

1.45.        “JBI Indemnitees” has the meaning set forth in Section
11.2(Indemnification by Capricor).

 

1.46.        “Losses” has the meaning set forth in Section 11.1 (Indemnity by
JBI).

 

1.47.        “Materials” means any tangible chemical or biological material,
including any libraries, DNA, RNA, clones, cells, and any expression product,
progeny, derivative or other improvement thereto.

 

1.48.        “Out- of- Pocket Costs” shall mean the amounts paid to Third Party
vendors or contractors, for services, materials, equipment or supplies provided
by them directly in the performance of activities under the CMC Development
Plan, to the extent such services, materials, equipment or supplies apply
directly to the CDC Product.

 

1.49.        “OOP Payment” has the meaning set forth in Section 6.2(a) (FTE/OOP
Payments).

 

1.50.        “Option” means the right of JBI pursuant to this Agreement, to
enter into with Capricor an Exclusive License Agreement pursuant to Section 4.3
(Option Grant).

 

1.51.        “Option Period” has the meaning set forth in Section 4.3 (Option
Exercise).

 

1.52.        “Party” and “Parties” has the meaning set forth in the Preamble.

 

1.53.        “Patent Right” means any and all (a) patents, (b) pending patent
applications, including, all provisional applications, substitutions,
continuations, continuations-in-part, divisions and renewals and all patents
granted thereon, (c) all patents-of-addition, reissues, reexaminations and
extensions or restorations by existing or future extension or restoration
mechanisms, including, supplementary protection certificates or the equivalent
thereof, (d) inventor’s certificates, (e) any other form of government-issued
right substantially similar to any of the foregoing, and (f) all U.S. and
foreign counterparts of any of the foregoing.

 



CONFIDENTIALPage 5

 

 



EXECUTION COPY

 





1.54.        “Phase II Trial” or “Phase IIb Trial” means, with respect to the
United States, any human clinical trial conducted in the specific patient
population with the disease or condition of interest intended to be studied in a
Phase III Trial for the purposes of preliminary assessment of safety and
efficacy in the indication being studied, as described under 21 C.F.R.
§312.21(b), and that, if the defined end-points are met, is sufficient to allow
the Initiation of a Phase III Trial in the indication being studied, or, with
respect to a jurisdiction other than the United States, an equivalent clinical
study.

 

1.55.        “Phase III Trial” means, with respect to the United States, any
human clinical trial, that, if the defined end-points are met, is intended to be
a pivotal trial for obtaining Regulatory Approval in the indication being
studied or to otherwise establish safety and efficacy in patients with the
indication being studied for purposes of filing for Regulatory Approval with the
United States Food and Drug Administration (or its successor) as required under
21 C.F.R. §312.21(c), or, with respect to a jurisdiction other than the United
States, an equivalent clinical study. In the event that a human clinical trial
that would otherwise meet the definition of a Phase II Trial would, if the
defined end-points are met, be sufficient to obtain Regulatory Approval in the
indication being studied then, for purposes of this Agreement, such trial is
considered a Phase III Trial.

 

1.56.        “Prosecution and Maintenance” means, with respect to a Patent
Right, the preparing, filing, and prosecuting of patent applications and
maintenance of patents, as well as re-examinations, and reissues, with respect
to such patents, together with the conduct of interferences and the defense of
oppositions with respect to the particular patent application or patent; and
“Prosecute and Maintain” shall have the correlative meaning.

 

1.57.        “Regulatory Filing” means any filing with any Governmental
Authority with respect to the development, manufacture, marketing,
commercialization or reimbursement of a pharmaceutical product.

 

1.58.        “Six Month Top Line Report” means a report generated by Capricor
that will include the tables and listings set forth in the Six Month Top Line
Report Schedule from the ALLSTAR Trial and may include such additional items
agreed by the Parties.

 

1.59.        “Term” means the period beginning on the Effective Date and ending
upon the termination of this Agreement pursuant to Article 12 (Term and
Termination).

 

1.60.        “Third Party” means any entity other than a Party or an Affiliate
of a Party.

 

1.61.        “United States” or “U.S.” means the United States of America,
including its territories and possessions, the District of Columbia and Puerto
Rico.

 



CONFIDENTIALPage 6

 

 



EXECUTION COPY

 





2.                  DEVELOPMENT PLAN

 

2.1              CMC Development Plan.

 

(a)                Within forty-five (45) days of the Effective Date, the
Parties shall amend the CMC Development Plan to add top line operational details
(which includes a detailed budget of the amount that Janssen may invoice for and
the financial commitments to be made by Capricor for the CMC work (such budget,
the “CMC Development Budget”)). All manufacturing Development activities for CDC
Cells and CDC Products contemplated by the Parties hereunder shall be set forth
and carried out pursuant to the CMC Development Plan.

 

(b)               Amendments. The CMC Development Plan may be amended from time
to time by the CMC Committee in accordance with this Agreement and such
amendments will be reflected in the CMC Development Plan. The CMC Development
Plan is to be reviewed as necessary at each meeting of the CMC Committee and at
any other time upon the reasonable request of either Party.

 

(c)                Diligence. Each Party shall use Commercially Reasonable
Efforts to perform (itself or through its Affiliates or by permitted
subcontracting) its respective obligations under the CMC Development Plan, and
shall reasonably cooperate with and provide reasonable support to the other
Party in such other Party’s performance of its responsibilities under the CMC
Development Plan. The Parties acknowledge and agree, however, that no outcome or
success is or can be assured and that failure to achieve desired results do not
in and of itself constitute a breach or default of any obligation in this
Agreement.

 

(d)               Permitted Subcontracting. Each Party may subcontract any of
its activities to be performed under the CMC Development Plan to a Third Party
or to an Affiliate of the Party, provided that any such Third Party or Affiliate
shall have entered into a written Agreement with such Party that includes terms
and conditions protecting and limiting use and disclosure of Confidential
Information, Materials and Information of the other Party at least to the same
extent as under this Agreement, and requiring such Third Party or Affiliate, as
applicable, and its employees, contractors and agents to grant such Party
Control in and to any Patent Rights, Information and Materials created,
conceived or reduced to practice in connection with the performance of any such
subcontracted activities. Each Party shall remain responsible and liable for the
performance by its Affiliates and subcontractors of its obligations hereunder,
and shall cause its Affiliates and subcontractors to comply with the provisions
of this Agreement, including, causing such third parties to make any and all
assignments of ownership of intellectual property rights generated in carrying
out a Party’s obligation in accordance with the terms of this Agreement.

 

(e)                Records. Each Party shall maintain, or cause to be
maintained, records of its activities under the CMC Development Plan in
sufficient detail and in good scientific manner appropriate for scientific,
patent and regulatory purposes, which shall properly reflect all work included
in the CMC Development Plan consistent with its internal procedures and
policies.

 



CONFIDENTIALPage 7

 

 











(f)                Reports. Each Party shall furnish to the CMC Committee a
written report, within forty-five (45) days after the end of each Calendar
Quarter, that (i) describes such Party’s progress under the CMC Development Plan
during the relevant Calendar Quarter and (ii) includes a summary of the results
and data generated by such Party under the CMC Development Plan during the
relevant Calendar Quarter, in each case to the extent reasonably necessary to
support and advance the CMC Development Plan. For clarity, the written report
required in this subsection is in addition to any other reporting requirements
under this Agreement.

 

(g)               Materials. Each Party may furnish to the other Party, as
reasonably required, samples of Materials. The Party receiving any Materials
shall not distribute or otherwise allow the release of Materials to any Third
Party, except for subcontracting, in each case as permitted hereunder. All
Materials delivered to the receiving Party are provided “AS IS”, shall be used
in compliance with all Laws, and shall be used with prudence and appropriate
caution in any experimental work because not all of their characteristics may be
known. In regard to the transfer of any Material between the Parties, unless
specifically stated otherwise by the transferor as a condition to a voluntary
transfer, such transfer of Material will also be a transfer of ownership to the
transferee of the physical sample being transferred. Such transfer will not
exhaust intellectual property rights attached to such Material. All voluntary
transfers of Material under this Agreement may be subject to a Material Transfer
Agreement executed by the Parties on mutually agreeable terms.

 

(h)               CMC Development Budget. JBI and Capricor shall each expend the
FTEs, internal costs and out-of-pocket expenses necessary for such Party to
perform the activities allocated to it in accordance with the CMC Development
Plan. In the conduct of the CMC Development Plan, each of JBI and Capricor may,
at its sole option and own expense (unless otherwise agreed by the Parties),
expend in excess of the expenses budgeted for performance of its activities for
any phase of the CMC Development Plan. Unless otherwise agreed in writing by the
Parties, Janssen may invoice Capricor under the CMC Development Budget not more
than […***…] during Term of the Agreement.

 

2.2  Joint Steering Committee. Within thirty (30) days of the Effective Date,
Capricor and JBI will assemble a JSC. Initially, the JSC will be composed of at
least two, but no more than four, representatives of each Party, with an equal
number appointed by each of Capricor and JBI. Each Party will provide a list of
its representatives to the other Party within thirty (30) days after the
Effective Date. Each Party will promptly notify the other Party in writing of
any change in its appointed representatives. Each Party may invite employees and
consultants to attend meetings of the JSC, subject to their agreement, who are
bound to obligations of confidentiality, non-use, and assignment of inventions
similar to those of that Party’s members of the JSC.

 

(a) Meetings. The JSC will hold its first meeting within thirty (30) days of the
Effective Date. While in existence, the JSC will meet on a quarterly basis by
audio or video teleconference and, at a minimum, twice each year in person
(which in-person meeting will be held on an alternating basis between Beverly
Hills, California and site of JBI or any of its Affiliates, such to be agreed by
the Parties). Each Party will bear its own costs relating to any

 

 

*Confidential Treatment Requested



CONFIDENTIALPage 8

 

 







JSC meeting. Meetings of the JSC are effective only if at least one
representative of each Party is present at the meeting or participating by
teleconference. The Parties will endeavor to schedule meetings of the JSC at
least two (2) months in advance.

 

(b) Responsibilities. The duties of the JSC will include, but not be limited to,
reviewing the progress of and amendments to the ALLSTAR Trial and reviewing
Capricor’s progress to generating the ALLSTAR Dossier. In addition, the JSC will
discuss any other work ongoing at Capricor in the Field as well as the design
and planning for Phase IIb and III clinical trials.

 

3.                  ALLSTAR TRIAL.

 

(a)                Within thirty (30) days of the Effective Date, Capricor shall
provide JBI with the current clinical protocol for the ALLSTAR trial.

 

(b)               Amendments. Any material amendments proposed by Capricor to
the ALLSTAR clinical protocol shall be presented to the JSC prior to being
implemented, if reasonably practicable. For clarity, Capricor’s ability to amend
the ALLSTAR clinical protocol shall not alter Capricor’s obligations relative to
the ALLSTAR Dossier.

 

(c)                Diligence. Capricor shall use Commercially Reasonable Efforts
to complete dosing, data analysis, and generate the ALLSTAR Dossier.

 

(d)               Reports. Capricor shall furnish to the JSC a written report,
within forty-five (45) days after the end of each Calendar Quarter that
describes Capricor’s progress in the ALLSTAR Trial during the relevant Calendar
Quarter.

 

(e)                Regulatory Filings. Capricor shall file, in its own name, all
Regulatory Filings for the ALLSTAR Trial and any other clinical studies
performed during the Term.

 

4.                  GRANT OF LICENSE AND EXCLUSIVE OPTION

 

4.1  Capricor hereby grants to JBI a limited and non-exclusive license under
intellectual property Controlled by Capricor solely to the extent needed for JBI
to perform its obligations under the CMC Development Plan. No other right or
license is granted by Capricor to JBI under this Agreement.

 

4.2  JBI hereby grants to Capricor a limited non-exclusive license under
intellectual property Controlled by JBI solely to the extent needed for Capricor
to perform its obligations under the CMC Development Plan. No other right or
license is granted by JBI to Capricor under this Agreement.

 

4.3  Option Grant. Capricor grants to JBI an exclusive right pursuant to this
Agreement to enter into an Exclusive License Agreement on terms which shall
include (a) the financial terms, the definitions of Licensed Cells and Licensed
Products and the License Grants specifically set forth in the Exclusive License
Agreement Term Sheet; (b) other terms and conditions substantially the same as
those in the Exclusive License Agreement Term Sheet; and (c) additional other
customary terms and conditions to be negotiated and agreed by the Parties (the

 



CONFIDENTIALPage 9

 

 

“Option”). From the Effective Date until the period ending sixty (60) days after
delivery of the ALLSTAR Dossier by Capricor to JBI (the “Option Period”), JBI
shall have the right to notify Capricor of its desire to commence negotiations
for the Exclusive License Agreement. Upon receipt of such notice by Capricor,
both Parties shall commence good faith negotiations to conclude and execute an
Exclusive License Agreement prior to the end of the Option Period according to
the terms of the Exclusive License Agreement Term Sheet. During the Option
Period, Capricor agrees not to negotiate nor solicit interest from any Third
Party for any rights to CDC Cells and CDC Products.

 

4.4  Upon delivery of the ALLSTAR Dossier, JBI shall promptly notify Capricor of
any asserted deficiencies and Capricor shall respond to such request as promptly
as reasonably practicable. Janssen shall immediately notify Capricor that the
ALLSTAR Dossier is free of deficiencies. In any event, should Janssen not
respond to Capricor within five (5) Business Days of JBI’s receipt of the
ALLSTAR Dossier, the ALLSTAR Dossier shall be deemed to be delivered without
deficiencies and the sixty (60) day period set forth in Section 4.3 shall start
on the sixth business day of Janssen’s silence with respect to the ALLSTAR
Dossier. Additionally, JBI may request that the ALLSTAR Dossier be supplemented
with reasonable additional relevant and material data and other information, and
if such a request is made, Capricor shall respond to such request as promptly as
reasonably practicable.

 

4.5  If an Exclusive License Agreement is not executed within sixty (60) days
from JBI’s receipt of the ALLSTAR Dossier, this Agreement will expire pursuant
to Section 12.1 (Term).

 

4.6  Upon expiration of this Agreement by the failure of the Parties to mutually
execute an Exclusive License Agreement prior to the end of the Option Period:

 

(a) JBI grants to Capricor a non-exclusive perpetual license to publish,
disclose and use the Information of JBI that was utilized in the production of
the clinical trial materials manufactured pursuant to the CMC Development Plan
for any purpose; and

 

(b) JBI grants to Capricor an irrevocable, fully paid-up, nonexclusive license
under patents Controlled by JBI utilized in the production of the clinical trial
materials manufactured pursuant to the CMC Development Plan to make, use and
sell CDC Products.

 

4.7  Prior to the expiration of the Option Period, Capricor shall provide JBI
with an opportunity to review and comment on any amendment to any license listed
in the Capricor Third Party License Schedule.

 

5.GOVERNANCE.

 

5.1.            CMC Committee.

 

(a)             CMC Committee. The Parties shall establish a CMC Committee,
comprised of at least two (2) representatives of Capricor and at least two (2)
representatives of JBI. As of the Effective Date, the representatives shall be
[…***…] for JBI (the “JBI CMC Members”) and […***…] for Capricor (the “Capricor
CMC Members”). The number of Capricor CMC Members

 

 

*Confidential Treatment Requested

 



CONFIDENTIALPage 10

 

 

shall be equal to the number of JBI CMC Members. Each Party may replace its
representatives to the CMC Committee at any time upon written notice to the
other Party. Each Party may invite non-voting employees and consultants to
attend meetings of the CMC Committee, subject to their agreement, who are bound
to obligations of confidentiality, non-use, and assignment of inventions similar
to those of that Party’s members of the CMC Committee.

 

(b)            CMC Committee Chair. The CMC Committee shall be chaired by a
Capricor CMC Member (the “CMC Committee Chair”). As of the Effective Date the
CMC Committee Chair shall be […***…]. The responsibilities of the CMC Committee
Chair include:

 

(i)                 providing written notification to each Party at least thirty
(30) days in advance of each CMC Committee meeting;

 

(ii)               collecting and organizing agenda items for each CMC Committee
meeting;

 

(iii)             preparing the meeting agenda and circulating it for review and
approval by the CMC Committee Members and preparing written minutes of such
meeting within fifteen (15) Business Days after such meeting

 

(iv)             preparing the written minutes of each CMC Committee meeting and
circulating such minutes for review and approval by the Parties, identifying
action items to be carried out by the Parties.

 

(c)             Meetings. The CMC Committee shall hold its first meeting within
thirty (30) days of the Effective Date. While in existence, the CMC Committee
shall meet on a quarterly basis by audio or video teleconference and, at a
minimum, twice each year in person (which in-person meeting shall be held on an
alternating basis between Beverly Hills, California and site of JBI or any of
its Affiliates, such to be agreed by the Parties). Each Party shall bear its own
costs relating to any CMC Committee meeting. Meetings of the CMC Committee are
effective only if at least one representative of each Party is present at the
meeting or participating by teleconference. Each Party shall be responsible for
all of its own expenses of participating in the committee meetings. The Parties
shall endeavor to schedule meetings of the CMC Committee at least two (2) months
in advance. The CMC Committee Chair shall prepare the meeting agenda and shall
circulate for review and approval by the CMC Committee Members and prepare
written minutes of such meeting within fifteen (15) Business Days after such
meeting. In the course of the review of the agenda by the CMC Committee members,
each Party shall have the right to add items to the agenda. The Parties shall
agree on the minutes of each meeting promptly.

 





(d)            Responsibilities. Following the initiation of the Development
Program under the CMC Development Plan, the CMC Committee shall oversee and
supervise the overall performance of the CMC Development Plan and within such
scope shall: (i) discuss and review the progress of the CMC Development Plan,
(ii) review proposed material amendments to the CMC Development Plan; (iii)
review the efforts of the Parties under the CMC

 

 

*Confidential Treatment Requested



CONFIDENTIALPage 11

 

 

Development Plan; (iv) assign activities under the CMC Development Plan
consistent with the obligations of the Parties hereunder, and (v) to attempt to
resolve any disputes on an informal basis.

 

(e)             Decision-making. Regardless of the number of Capricor CMC
Committee members or JBI CMC Committee members, each Party shall have one (1)
vote, and the CMC Committee shall attempt to make decisions by consensus. In the
event that a decision cannot be resolved by consensus, the chairperson shall
make a final decision, provided, however, that the CMC Committee shall not make
any decision that is inconsistent with the terms and conditions of this
Agreement nor that would unilaterally impose (i) a financial obligation on the
other Party beyond the scope of the agreed CMC Development Budget, or (ii) a
technical obligation on the other Party that is beyond its current technical
capability or capacity.

 

(f)             Limits on CMC Committee Authority. Each Party shall retain the
rights, powers and discretion granted to it under this Agreement and no such
rights, powers, or discretion shall be delegated to or vested in the CMC
Committee unless such delegation or vesting of rights is expressly provided for
in this Agreement or the Parties expressly so agree in writing. The CMC
Committee shall not have the power to amend, modify or waive compliance with
this Agreement (other than as expressly permitted hereunder).

 

6.PAYMENTS.

 

6.1.            Development Fee. JBI shall pay to Capricor, within eight (8)
Business Days subsequent to the Effective Date, a one-time payment of Twelve
Million Five hundred thousand U.S. Dollars ($12,500,000), which is
non-refundable and non-creditable and not subject to set-off.

 

6.2.            Research Funding.

 

(a)                FTE/OOP Payments. Capricor shall reimburse JBI for
expenditures incurred in its performance under the CMC Development Plan
including FTE costs actually incurred at the FTE Rate (such reimbursement, the
“FTE Payments”) and Out of Pocket Costs (the “OOPs Payments”), in each case up
to the maximum permitted under the CMC Development Budget for a given Calendar
Quarter (such maximum referred to as “FTE/OOP Maximum Payment”). At the end of
each Calendar Quarter, JBI shall provide Capricor with an invoice for the funded
FTEs expended and reimbursable out of pocket expenses incurred during such
Calendar Quarter up to the FTE/OOP Maximum Payment for that Calendar Quarter and
Capricor shall reimburse all such amounts no later than forty-five (45) days
after receipt of such invoice, excluding Disputed Amounts. The amount of a
Disputed Amount may be withheld from payment of the specific invoice to which it
relates. Disputed Amounts that Capricor subsequently agrees in writing to pay or
that are required to be paid pursuant to a dispute resolution shall be paid
within thirty (30) days from the date of such agreement or resolution. Any
payments or portions thereof due hereunder that are not paid when due, excluding
Disputed Amounts, will bear interest at the Interest Rate, calculated on the
number of

 



CONFIDENTIALPage 12

 

 

days such payment is delinquent. The payment of interest will in no way limit
any other remedies available to JBI. Should an invoice not be paid in full,
(excluding Disputed Amounts) for at least six (6) months, JBI shall have no
obligation to carry out its assigned activities under the CMC Development Plan
until such payment has been received by JBI. The Parties recognize that, on a
Calendar Quarter by Calendar Quarter basis, the actual FTE/OOP Payment due may
change based on actual work conducted, but the annual budget amount set forth in
the CMC Development Plan shall not change unless mutually agreed to by the
Parties. With regards to reimbursement for Out of Pocket Expenses, JBI shall
provide documentation supporting such expenses, such as invoices or pro forma
invoices from Third Party vendors. With regards to reimbursement for funded
FTEs, JBI shall provide documentation supporting the usage of such FTEs, such as
an FTE time report break down by function. At Capricor’s request (to be made no
more than twice per Calendar Year), JBI shall provide Capricor with reasonable
additional information to support FTE Payments, including documentation,
reasonably requested by Capricor in support of invoiced FTE utilization.

 

(b)               Records and Audits. JBI shall keep adequate books and records
of accounting for all expenses incurred in carrying out the activities that were
reimbursed using the FTE/OOP Payments and ensuring JBI’s compliance hereunder.
For the three (3) years following the end of the Calendar Year to which each
pertains, such books and records of accounting will be kept at each of their
principal place of business and no more than once per Calendar Year will be open
for inspection during normal business hours upon at least forty five (45) days’
prior written notice by an independent certified accountant selected by Capricor
at Capricor’s expense, and which is reasonably acceptable to JBI, for inspecting
expenditure under the FTE/OOP Payments made by Capricor under this Agreement.
Such accountant shall have executed and delivered to JBI, a customary
confidentiality agreement as reasonably requested by JBI. The results of such
inspection, if any, will be shared by the accountant with Capricor and JBI at
either of JBI’s or Capricor’s request, and are binding on both JBI and Capricor.
Any overbillings, by Capricor’s choice, are to be paid either by being credited
on the following Calendar Quarter’s invoice or reimbursed to Capricor via check
within forty-five (45) days of notification of the results of such inspection.
Any underpayments are to be included in the following Calendar Quarter’s invoice
or paid separately consistent with the means in which JBI pays Capricor.
Capricor shall pay for any such inspections, except that in the event there is a
downward adjustment in billed expenses shown by such inspection of more than
five percent (5%) of the amount billed over the period audited, JBI shall
reimburse Capricor for any reasonable out-of-pocket costs of such accountant or
related to such inspection. No Calendar Year will be subject to audit under this
Section more than once.

 

(c)                Manner of Payment. All payments to be made by a Party to
another Party hereunder shall be by wire transfer to the relevant bank account
detailed below or such other bank account as a Party (as applicable) may
designate in writing from time to time during the Term.

 



CONFIDENTIALPage 13

 

 



To Capricor:

 

Account name: […***…]



 

To JBI:

 

Bank name: […***…]



 

(d)               Late Payments. Except as otherwise specifically stated herein,
if any payment due to be made by either Party hereunder is not made when due,
such late payment shall bear interest at the Interest Rate, calculated on the
number of days such payment is delinquent.

 

 

7.Intellectual Property

 

7.1.            Inventions Ownership. Subject to the provisions of Article 4 and
this Article 7, Capricor shall own all right, title and interest in and to all
Patent Rights that that are conceived, and/or reduced to practice pursuant to
the CMC Development Plan solely or jointly by the employees, agents or
subcontractors of each Party that are necessary for the Exploitation of CDC
Cells and CDC Products (“Arising Patent Rights”). JBI and its Affiliates shall
execute, and shall have its employees and subcontractors and those of its
Affiliates execute all documents necessary to transfer all right, title and
interest in and to any such inventions to Capricor.

 

7.2.            Exploitation of Inventions. Subject to the terms and conditions
of this Agreement, including the licenses granted herein, Capricor may Exploit
(including sublicensing) any Arising Patent Right pursuant to Section 6.2
without accounting to or obtaining consent from JBI.

 

7.3.            Joint Development Agreement. This Agreement is a joint research
agreement in accordance with 35 U.S.C. §103(c)(3) to Develop and Commercialize
CDC Products. No Party is required by this reference to have any Patent Right to
take advantage of or become

 

 

*Confidential Treatment Requested



CONFIDENTIALPage 14

 



 

subject to such §103(c)(3) except in accordance with the provisions of Article 7
regarding Prosecution and Maintenance of such Patent Right.

 

7.4.            Prosecution and Maintenance. Capricor shall be responsible for
the Prosecution and Maintenance and enforcement of Arising Patent Rights at its
sole discretion and expense, unless otherwise agreed.

 

7.5.            Defense and Settlement of Third Party Claims. If the
Exploitation of any CDC Product is alleged by a Third Party to infringe a Third
Party’s Patent Right or other intellectual property right, the Party becoming
aware of such allegation shall promptly notify the other Party. The Party that
is alleged to infringe the Third Party’s Patent Right or intellectual property
right shall have the right to take such action as it deems appropriate in
response to such allegation, and shall be solely responsible for all damages,
costs and expenses in connection therewith, subject to the provisions of Article
9 (Representations, Warranties, and Covenants).

 

7.6.            Capricor Third Party License. Notwithstanding any provision of
this Article 7, if any provision conflicts with a Capricor Third Party License,
the provision of the Capricor Third Party License controls.

 

7.7.            Employee Agreements. Prior to beginning work relating to any
aspect of the subject matter of this Agreement and/or being given access to
Confidential Information of the other Party, each appropriate employee,
consultant and/or agent of Capricor and JBI will have signed or will be bound to
a commercially reasonable non-disclosure and/or invention assignment agreement.
Each Party will be responsible for any compensation or payment to its employees,
contractors or agents in connection with the invention of any Patent Right.

 

7.8.            Cooperation. Each Party shall reasonably cooperate with the
other Party in the Prosecution And Maintenance of the Arising Patent Rights
pursuant to this Agreement. Such cooperation includes promptly executing all
documents, or requiring inventors, subcontractors, employees, former employees
(to the extent reasonably available) and consultants and agents to execute all
documents, as reasonable and appropriate so as to enable the Prosecution And
Maintenance or enforcement of any such Arising Patent Rights in any country.

 

8.Confidentiality.

 

8.1.            Confidentiality; Exceptions. Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing or required as a
condition of sublicense, the Parties agree that, during the Term and for five
(5) years thereafter, but in no case before July 10, 2022, the receiving Party
will keep confidential and will not publish or otherwise disclose or use for any
purpose other than as provided for in this Agreement any Information furnished
to it by the other Party pursuant to this Agreement (collectively, “Confidential
Information”). Notwithstanding the foregoing, Confidential Information will not
include any information to the extent that it can be established by written
documentation by the receiving Party that such information:

 



CONFIDENTIALPage 15

 

 

(a)             is obtained or was already known by the receiving Party or its
Affiliates as a result of disclosure from a Third Party that the receiving Party
neither knew nor should have known was under an obligation of confidentiality to
the disclosing Party with respect to such information;

 

(b)            was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the receiving Party through no
act or omission of the receiving Party or its Affiliates in breach of this
Agreement;

 

(c)             became generally available to the public or otherwise part of
the public domain after its disclosure and other than through any act or
omission of the receiving Party or its Affiliates in breach of this Agreement;
or

 

(d)            was independently discovered or developed by the receiving Party
or its Affiliates (without reference to or use of Confidential Information of
the disclosing Party) as demonstrated by the receiving Party’s documented
evidence prepared contemporaneously with such independent Development or other
equally competent evidence.

 

8.2.            Authorized Disclosure. Except as expressly provided otherwise in
this Agreement, each Party may use and disclose Confidential Information of the
other Party solely as follows: (a) under appropriate confidentiality provisions
substantially equivalent to those in this Agreement: (i) in connection with the
performance of its obligations or as reasonably necessary or useful in the
exercise of its rights under this Agreement, and (ii) to the extent it believes
such disclosure is reasonably necessary in conducting the activities
contemplated under this Agreement; (b) to the extent such disclosure is to a
Governmental Authority as reasonably necessary in filing or prosecuting patent,
and trademark applications in accordance with this Agreement, prosecuting or
defending litigation in accordance with this Agreement, complying with
applicable governmental regulations with respect to performance under this
Agreement, filing Regulatory Filings, obtaining regulatory approval or
fulfilling post-approval regulatory obligations for an CDC Product, or otherwise
required by Law, provided, however, that if a Party is required by Law or the
rules of any securities exchange or automated quotation system to make any such
disclosure of the other Party’s Confidential Information it will, except where
impracticable for necessary disclosures (for example, in the event of medical
emergency), give reasonable advance notice to the other Party of such disclosure
requirement and, in the case of each of the foregoing, will use its reasonable
efforts to secure confidential treatment of such Confidential Information
required to be disclosed; (c) to advisors (including lawyers and accountants) on
a need to know basis, in each case under appropriate confidentiality provisions
or professional standards of confidentiality substantially equivalent to those
of this Agreement; or (d) to the extent mutually agreed to by the Parties.

 

8.3.            Confidential Treatment of Terms and Conditions. Neither Party
shall disclose the terms and conditions of this Agreement except as may be
required by Law or as necessary to effect terms of this Agreement, including the
Option Right pursuant to 4.3 (Option Exercise). Notwithstanding the foregoing,
with respect to complying with the disclosure requirements of any Governmental
Authority in connection with any required filing of this Agreement, the Parties
will consult with one another concerning which terms of this

 



CONFIDENTIALPage 16

 

 

Agreement will be requested to be redacted in any public disclosure of the
Agreement, and in any event each Party will seek reasonable confidential
treatment for any public disclosure by any such Governmental Authority.
Notwithstanding the foregoing, the Parties will agree upon and permit Capricor
to release a press release to announce the execution of this Agreement, which is
attached hereto as the Press Release Schedule for use in responding to inquiries
about the Agreement; thereafter, JBI and Capricor may each disclose to Third
Parties the information contained in such press release without the need for
further approval by the other, provided that such information is still accurate.
Each Party will additionally have the right to issue additional press releases
in regards to this Agreement and/or the CDC Products only with the prior written
approval of the other Party or as required to comply with any Law or by the
rules of any stock exchange or automated quotation system (in the case of such
required disclosure, by providing ten (10) Business Days’ notice to the other
Party and reasonably considering comments provided by such other Party within
three (3) Business Days after such notice). Any subsequent press release will
contain the same accuracy and truthfulness as the original press release. An
acceptable copy of this Agreement may be filed with the Securities and Exchange
Commission, The New York Stock Exchange and/or the NASDAQ National Market as
required by applicable law or regulation. In connection with such filing, the
Parties will endeavor to obtain confidential treatment of economic and trade
secret information.

 

8.4.            Attorney-Client Privilege. Neither Party is waiving, nor will be
deemed to have waived or diminished, any of its attorney work product
protections, attorney-client privileges or similar protections and privileges as
a result of disclosing information pursuant to this Agreement, or any of its
Confidential Information (including Confidential Information related to pending
or threatened litigation) to the receiving Party, regardless of whether the
disclosing Party has asserted, or is or may be entitled to assert, such
privileges and protections. The Parties: (a) share a common legal and commercial
interest in such disclosure that is subject to such privileges and protections;
(b) may become joint defendants in proceedings to which the information covered
by such protections and privileges relates; (c) intend that such privileges and
protections remain intact should either Party become subject to any actual or
threatened proceeding to which the disclosing Party’s Confidential Information
covered by such protections and privileges relates; and (d) intend that after
the Effective Date both the receiving Party and the disclosing Party will have
the right to assert such protections and privileges.

 

9.Representations, Warranties and Covenants

 

9.1.            Mutual Representations and Warranties. In addition to the
representations and warranties made by a Party elsewhere in this Agreement, each
Party hereby represents and warrants to the other Party that:

 

(a)             As of the Effective Date, it is duly organized and validly
existing under the Laws of its jurisdiction of incorporation and it has full
corporate power and authority and has taken all corporate action necessary to
enter into and perform this Agreement;

 

(b)            As of the Effective Date, this Agreement is a legal and valid
obligation binding upon such Party and enforceable in accordance with its terms;
the execution, delivery

 



CONFIDENTIALPage 17

 

 

and performance of the Agreement by such Party does not conflict with any
agreement, instrument or understanding, oral or written, by which it is bound,
nor to its knowledge as of the Effective Date violate any Law; and the person or
persons executing this Agreement on such Party’s behalf have been duly
authorized to do so by all requisite corporate action;

 

(c)             As of the Effective Date, it has sufficient legal right and/or
beneficial title or ownership of its respective Intellectual Property to grant
the licenses to the other Party as purported to be granted pursuant to this
Agreement.

 

9.2.            Capricor Representations, Warranties and Covenants. In addition
to the representations and warranties made by Capricor above and elsewhere in
this agreement, Capricor hereby represents, warrants, and covenants to JBI that:

 

(a)             As of the Effective Date, it has, or will have during the Term
of this Agreement, the full right, power and authority to grant to JBI the
licenses hereunder granted in this Agreement.

 

(b)            As of the Effective Date, to the actual knowledge of Capricor or
its Affiliates, there is no suit or legal proceeding pending or threatened in
writing with respect to Capricor Intellectual Property, and

 

(c)             As of the Effective Date, Capricor has not entered, and during
the Term, will not knowingly enter, into any written agreement with a Third
Party that conflicts with the rights granted to JBI hereunder or Capricor’s
ability to fully perform its obligations hereunder.

 

 

9.3.            JBI Representations, Warranties and Covenants In addition to the
representations and warranties made by JBI above and elsewhere in this
agreement, JBI hereby represents, warrants, and covenants to Capricor that:

 

(a)             As of the Effective Date, it has, or will have during the Term
of this Agreement, the full right, power and authority to grant to Capricor the
licenses hereunder granted in this Agreement.

 

(b)            As of the Effective Date, to the actual knowledge of JBI or its
Affiliates, there is no suit or legal proceeding pending or threatened in
writing with respect to JBI Intellectual Property, and

 

(c)             As of the Effective Date, JBI has not entered, and during the
Term, will not knowingly enter, into any written agreement with a Third Party
that conflicts with the rights granted to Capricor hereunder or JBI’s ability to
fully perform its obligations hereunder.

 

9.4.            Disclaimer of Warranties. EXCEPT AS OTHERWISE SET FORTH IN
ARTICLE 9 OF THIS AGREEMENT, JBI AND CAPRICOR EXPRESSLY DISCLAIM ANY AND ALL
REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, WITH
RESPECT TO THE INTELLECTUAL PROPERTY LICENSED INTHIS AGREEMENT, OR ANY OTHER
SUBJECT MATTER

 



CONFIDENTIALPage 18

 

 

RELATING TO THIS AGREEMENT, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, VALIDITY OR NONINFRINGEMENT OF INTELLECTUAL PROPERTY
RIGHTS.

 

10.Limitations of Liability; Insurance

 

10.1.        Limitations of Liability. IN NO EVENT WILL EITHER PARTY BE LIABLE
TO THE OTHER PARTY FOR ANY INDIRECT, SPECIAL, INCIDENTAL, EXEMPLARY, MULTIPLE,
CONSEQUENTIAL, OR PUNITIVE DAMAGES OF ANY KIND ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT, OR FOR ANY LOSS OR INJURY TO A PARTY'S PROFITS OR GOODWILL,
HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY (WHETHER IN CONTRACT, TORT
(INCLUDING NEGLIGENCE), STRICT LIABILITY OR OTHERWISE), EVEN IF SUCH PARTY WAS
ADVISED OR OTHERWISE AWARE OF THE LIKELIHOOD OF SUCH DAMAGES, EXCEPT WITH
RESPECT TO CONSEQUENTIAL DAMAGES (WHICH IN NO EVENT WILL INCLUDE ANY PUNITIVE
DAMAGES) AWARDED TO A PARTY THAT THE NON-BREACHING PARTY DEMOSTRATES RESULTED
FROM A BREACH OF SECTION 8.1 (CONFIDENTIALITY; EXCEPTIONS), OR SECTION 8.2
(AUTHORIZED DISCLOSURE). NOTHING IN THIS SECTION 10.1 (LIMITATIONS OF LIABILITY)
IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF
EITHER PARTY UNDER ARTICLE 11 (INDEMNIFICATION) WITH RESPECT TO ANY DAMAGES PAID
BY THE OTHER PARTY TO A THIRD PARTY IN CONNECTION WITH A THIRD PARTY CLAIM.

 

10.2.        Insurance. During the Term and for […***…] thereafter, each Party
shall obtain and maintain (i) commercial general liability insurance covering
its obligations and activities hereunder and (ii) products liability insurance
including coverage for CDC Products undergoing clinical trials with financially
secure insurance carriers in a form and at levels as customary for a company of
its size in the pharmaceutical or biotechnology industry (or reasonable
self-insurance sufficient to provide materially the same level and type of
protection).

 

11.Indemnification.

 

11.1.        Indemnification by JBI. JBI will defend, indemnify, and hold
harmless Capricor, its Affiliates and their respective directors, officers,
employees, and agents (collectively, “Capricor Indemnitees”), at JBI’s cost and
expense, from and against any and all liabilities, losses, costs, damages, fees
or expenses (including reasonable legal expenses and attorneys’ fees incurred by
any Capricor Indemnitees until such time as JBI has acknowledged and assumed its
indemnification obligation hereunder with respect to a claim) (collectively,
“Losses”) arising out of any claim, action, lawsuit, or other proceeding
(collectively, “Claims”) brought against any Capricor Indemnitee by a Third
Party to the extent such Losses result from (i) any negligence or willful
misconduct on the part of JBI, its Affiliates, subcontractors, or sublicensees
in performing its obligations under this Agreement, and (ii) a material breach
by JBI of this Agreement, including the failure of JBI’s representations or
warranties in Section 9.1 (Mutual Representations and Warranties) to be true in
any material

 

*Confidential Treatment Requested



CONFIDENTIALPage 19

 

 

respect, or (iii) any actual or alleged infringement or misappropriation by JBI
or any of its Affiliates, subcontractors or sublicensees of any Patent Rights or
other intellectual property rights in performing its obligations under this
Agreement; provided, however, that JBI shall not be obligated to indemnify
Capricor Indemnitees for any Losses to the extent such Losses arise as a result
of (A) the material breach of any representation, warranty or covenant made by
Capricor under this Agreement or (B) any negligence or willful misconduct on the
part of any Capricor Indemnitee or (C) any action or omission undertaken at the
direction or request of any Capricor Indemnitee.

 

11.2.        Indemnification by Capricor. Capricor will defend , indemnify, and
hold harmless JBI, its Affiliates and their respective directors, officers,
employees, and agents (collectively, “JBI Indemnitees”), at JBI’s cost and
expense, from and against any and all liabilities, losses, costs, damages, fees
or expenses (including reasonable legal expenses and attorneys’ fees incurred by
any JBI Indemnitees until such time as Capricor has acknowledged and assumed its
indemnification obligation hereunder with respect to a claim) (collectively,
“Losses”) arising out of any claim, action, lawsuit, or other proceeding
(collectively, “Claims”) brought against any JBI Indemnitee by a Third Party to
the extent such Losses result from (i) any negligence or willful misconduct on
the part of Capricor, its Affiliates, subcontractors, or sublicensees in
performing its obligations under this Agreement, and (ii) a material breach by
Capricor of this Agreement, including the failure of Capricor’s representations
or warranties in Section 9.1 (Mutual Representations and Warranties) to be true
in any material respect, or (iii) any actual or alleged infringement or
misappropriation by Capricor or any of its Affiliates, subcontractors or
sublicensees of any Patent Rights or other intellectual property rights in
performing its obligations under this Agreement; provided, however, that
Capricor shall not be obligated to indemnify JBI Indemnitees for any Losses to
the extent such Losses arise as a result of (A) the material breach of any
representation, warranty or covenant made by JBI under this Agreement or (B) any
negligence or willful misconduct on the part of any JBI Indemnitee or (C) any
action or omission undertaken at the direction or request of any JBI Indemnitee.

 

11.3.        Claim for Indemnification. Whenever any Claim or Loss arises for
which a JBI Indemnitee or a Capricor Indemnitee (the “Indemnified Party”) may
seek indemnification under this Article 11 (Indemnification), the Indemnified
Party will promptly notify the other Party (the “Indemnifying Party”) of the
Claim or Loss and, when known, the facts constituting the basis for the Claim or
Loss; provided, however, that the failure by an Indemnified Party to give such
notice or to otherwise meet its obligations under this Section 11.3 (Claim for
Indemnification) will not relieve the Indemnifying Party of its indemnification
obligation under this Agreement except and only to the extent that the
Indemnifying Party is actually prejudiced as a result of such failure. The
Indemnifying Party will have exclusive control of the defense and settlement of
all Claims for which it is responsible for indemnification and will assume the
defense thereof at its own expense promptly upon notice of such Claim or Loss.
The Indemnified Party will not settle or compromise any Claim by a Third Party
for which it is entitled to indemnification without the prior written consent of
the Indemnifying Party, unless the Indemnifying Party is in breach of its
obligation to defend hereunder. In no event will the Indemnifying Party settle
any Claim without the prior written consent of the Indemnified Party if such
settlement does not include a complete release from liability on such

 

 

 

*Confidential Treatment Requested



CONFIDENTIALPage 20

 

 

Claim or if such settlement would involve undertaking an obligation other than
the payment of money, would bind or impair the Indemnified Party, or includes
any admission of wrongdoing or that any intellectual property or proprietary
right of the Indemnified Party is invalid or unenforceable. The Indemnified
Party will reasonably cooperate with the Indemnifying Party at the Indemnifying
Party’s expense and will make available to the Indemnifying Party reasonably
requested information under the control of the Indemnified Party, which
information will be subject to Article 8 (Confidentiality and Publications). The
Indemnifying Party will permit the Indemnified Party to participate in (but not
to control) the Third Party Claim through counsel of its choosing (to the extent
it has the ability to do so). Notwithstanding any other provision of this
subsection, if an Indemnified Party withholds his or her consent to a bona fide
settlement offer, where but for such action, the Indemnifying Party could have
settled such Claim, the Indemnifying Party will be required to indemnify the
Indemnified Party only up to a maximum of the bona fide settlement offer for
which the Indemnifying Party could have settled such Claim.

 

12.TERM AND TERMINATION.

 

12.1.        Term. This Agreement shall commence as of the Effective Date and,
unless sooner terminated in accordance with the terms hereof or by mutual
written consent, shall expire upon the later of (i) the mutual execution of an
Exclusive License Agreement pursuant to JBI’s exercising its Option or (ii) the
expiration of the Option Period without the Exclusive License Agreement being
executed (the “Term”).

 

12.2.        Termination. This Agreement may be terminated as follows:

 

(a)             Bankruptcy/Insolvency. Either Party may terminate this Agreement
upon written notice or upon the filing or institution of a bankruptcy,
reorganization, liquidation or receivership proceedings, or upon than assignment
of a substantial portion of the assets for the benefit of creditors by the other
party; provided however, that in the case of any involuntary bankruptcy or other
proceeding such right to terminate shall only become effective if the party
consents to the involuntary bankruptcy or other proceedings or such proceeding
is not dismissed within ninety (90) days after the filing thereof.

 

(b)            Section 365(n) Rights. All rights and licenses granted under or
pursuant to this Agreement are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code. Each Party agrees that the other Party, as a licensee of intellectual
property under this Agreement, shall retain and may fully exercise all of its
rights and elections under the U.S. Bankruptcy Code. The Parties further agree
that, in the event of a rejection of this Agreement by either Party (for
purposes of this Section (b) (Section 365(n) Rights), the “licensor”) in any
bankruptcy proceeding by or against the licensor under the U.S. Bankruptcy Code,
(a) the other Party (for purposes of this Section 12.2 (Section 365(n) Rights),
the “licensee”) will be entitled to a complete duplicate of (or complete access
to, as appropriate) any such intellectual property and all embodiments of such
intellectual property, which, if not already in the licensee’s possession, will
be promptly delivered to it upon the licensee’s written request therefor, and
(b) the licensor will not interfere with the licensee’s

 



CONFIDENTIALPage 21

 

 

rights to intellectual property and all embodiments of intellectual property,
and will assist and not interfere with the licensee in obtaining intellectual
property and all embodiments of intellectual property from another entity. The
term “embodiments” of intellectual property includes all tangible, intangible,
electronic or other embodiments of rights and licenses hereunder, including all
compounds and products embodying intellectual property, CDC Products, regulatory
filings and related rights, and technology.

 

12.3.        Safety Concern. If Capricor determines that the use of a CDC
Product is likely to cause a clinical effect that is detrimental to the safety
of patients, Capricor shall immediately notify JBI of such determination. The
Parties shall meet and confer as soon as practicable regarding the facts leading
to such determination and possible mitigation of such outcome.

 

12.4.        Termination for Uncured Material Breach. In its sole discretion,
either Party may terminate the Agreement upon the uncured material breach of the
other Party.

 

12.5.        Effect of Termination or Expiration. Upon the effective date of
termination or Expiration of the Term, except as otherwise expressly provided
herein, all rights and obligations of each Party hereunder shall cease,
including all rights, licenses and sublicenses granted by a Party.

 

(i)                 No later than ten (10) days after the Termination Date,
unless another period is agreed to in writing by the Parties, JBI may provide an
invoice in respect of the final FTE/OOPs Payment due and payable for such work
performed by JBI. JBI shall provide Capricor with a final invoice for the funded
FTEs expended and reimbursable out of pocket and Capricor shall reimburse all
such amounts no later than forty-five (45) Calendar Days after receipt of such
invoice.

 

(ii)               If this Agreement is Terminated by mutual consent, expires or
is terminated for material breach by Capricor, pursuant to this Section 12:

 

(A)             if requested by Capricor, JBI will, at Capricor’s cost, transfer
CMC Information not already in Capricor’s possession to Capricor or a CMO
designated by Capricor as necessary or useful for Capricor or such CMO to
manufacture CDC Cells and CDC Products; and

 

(B)              JBI shall grant to Capricor an exclusive, worldwide license to
JBI’s right, title, and interest in and to JBI Know-How to Exploit CDC Cells and
CDC Product in the Field.

 

12.6.        Accrued Rights. Expiration or termination of this Agreement (or any
provision hereof) for any reason shall be without prejudice to any right that
shall have accrued to the benefit of a Party prior to such expiration or
termination, including damages arising from any

 



CONFIDENTIALPage 22

 

 

breach under this Agreement. Expiration or termination of this Agreement shall
not relieve a Party from any obligation that is expressly indicated to survive
such expiration or termination.

 

12.7.        Survival. The following provisions shall survive termination or
expiration of this Agreement: Section 1 (Definitions), Section 4.6, Section 6.2
(Research Funding) Article 7 (Intellectual Property), Article 8
(Confidentiality), Article 11 (Indemnification), Article 13 (Dispute Resolution)
and Article 14 and each of their subparts.

 

13.Dispute Resolution.

 

(a)             Discussion by Senior Executives. If there is an unresolved
matter, dispute or issue arising out of or relating to the interpretation,
breach, performance or application of this Agreement for which neither Party has
the final decision making authority as expressly provided elsewhere in this
Agreement, either Party may refer such matter, dispute or issue to the Chief
Executive Officer of Capricor and the President of JBI or their designee(s), in
writing for further discussion and resolution. These individuals shall as soon
as practicable meet and attempt in good faith to resolve the matter, dispute or
issue and reach Agreement. These individuals may obtain the advice of other
employees or consultants as they deem necessary or advisable in order to make
the decision. If these individuals cannot reach Agreement as to the matter,
dispute or issue within thirty (30) Calendar Days of the matter, dispute or
issue being referred to them, then such matter, dispute or issue (an “Unresolved
Issue”) will be resolved as provided in Section 13(b) (Arbitration) if the issue
is material breach, and otherwise the issue will be resolved according to the
position of the Party having the right and license under this Agreement or
otherwise to act or proceed.

 

(b)               Arbitration.

 

(i)                 If the Parties fail to resolve the Unresolved Issue which
concerns the breach of an obligation or duty under this Agreement in mediation
pursuant to Section 13(b) (Mediation), and a Party desires to pursue resolution
of the Unresolved Issue, the Unresolved Issue shall be submitted by either party
for resolution in arbitration pursuant to the then current CPR Non-Administered
Arbitration Rules ("CPR Rules") (www.cpradr.org), except where they conflict
with these provisions, in which case these provisions control. The arbitration
will be held in New York, New York. All aspects of the arbitration shall be
treated as confidential.

 

(ii)               The arbitrators will be chosen from the CPR Panel of
Distinguished Neutrals, unless a candidate not on such panel is approved by both
parties. Each arbitrator shall be a lawyer with at least 15 years of experience
with at least one company in the business of developing and marketing
pharmaceutical products to treat, ameliorate, or cure human diseases or
conditions whether in a corporate law department or otherwise, where such
company has yearly reported sales of at least five hundred million US dollars
($500MM). To the extent that the Unresolved Issue requires special expertise,
the parties will so inform CPR prior to the beginning of the selection process.

 



CONFIDENTIALPage 23

 

 

(iii)             The arbitration tribunal shall consist of three (3)
arbitrators, of whom each party shall designate one in accordance with the
"screened" appointment procedure provided in CPR Rule 5.4. The chair will be
chosen in accordance with CPR Rule 6.4. A single arbitrator may be chosen in
accordance with the CPR Rules if (a) the Unresolved Issue does not involve a
determination of the existence of an uncured material breach, or (b) the
aggregate award sought by the Parties is less than five million U.S. dollars
($5,000,000.00 US) and equitable relief is not sought. Candidates for the
arbitrator position(s) may be interviewed by representatives of the Parties in
advance of their selection, provided that all parties are represented.

 

(iv)             The Parties agree to select the arbitrator(s) within thirty
(30) days of initiation of the arbitration. The hearing will be concluded within
six (6) months after selection of the arbitrator(s) and the award will be
rendered within sixty (60) days of the conclusion of the hearing, or of any
post-hearing briefing, which briefing will be completed by both sides within
forty-five (45) days after the conclusion of the hearing. In the event the
Parties cannot agree upon a schedule, then the arbitrator(s) shall set the
schedule following the time limits set forth above as closely as practical.

 

(v)               The hearing will be concluded in ten (10) hearing days or
less. Multiple hearing days will be scheduled consecutively to the greatest
extent possible. A transcript of the testimony adduced at the hearing shall be
made and shall be made available to each party.

 

(vi)             The arbitrator(s) shall be guided, but not bound, by the CPR
Protocol on Disclosure of Documents and Presentation of Witnesses in Commercial
Arbitration (www.cpradr.org) (the "Protocol"). The Parties will attempt to agree
on modes of document disclosure, electronic discovery, witness presentation,
etc. within the parameters of the Protocol. If the Parties cannot agree on
discovery and presentation issues, the arbitrator(s) shall decide on
presentation modes and provide for discovery within the Protocol, understanding
that the Parties contemplate reasonable discovery.

 

(vii)           The arbitrator(s) shall decide the merits of any Unresolved
Issue in accordance with the law governing this Agreement, without application
of any principle of conflict of laws that would result in reference to a
different law. The arbitrator(s) may not apply principles such as "amiable
compositeur" or "natural justice and equity."

 

(viii)         The arbitrator(s) are expressly empowered to decide dispositive
motions in advance of any hearing and shall endeavor to decide such motions as
would a United States District Court Judge sitting in the jurisdiction whose
substantive law governs.

 



CONFIDENTIALPage 24

 

 

(ix)             The arbitrator(s) shall render a written opinion stating the
reasons upon which the award is based. The Parties consent to the jurisdiction
of the United States District Court for the district in which the arbitration is
held for the enforcement of these provisions and the entry of judgment on any
award rendered hereunder. Should such court for any reason lack jurisdiction,
any court with jurisdiction may act in the same fashion.

 

(x)               Each Party has the right to seek from the appropriate court
provisional remedies such as attachment, preliminary injunction, replevin, etc.
to avoid irreparable harm, maintain the status quo, or preserve the subject
matter of the Dispute. Rule 14 of the CPR Rules does not apply to this
Agreement.

 

(xi)             EACH PARTY HERETO WAIVES: (1) ITS RIGHT TO TRIAL OF ANY ISSUE
BY JURY, (2) WITH THE EXCEPTION OF RELIEF MANDATED BY STATUTE, ANY CLAIM TO
PUNITIVE, EXEMPLARY, MULTIPLIED, INDIRECT, CONSEQUENTIAL OR LOST
PROFITS/REVENUES DAMAGES, AND (3) ANY CLAIM FOR ATTORNEY FEES COSTS AND
PREJUDGMENT INTEREST.

 

14.Miscellaneous

 

14.1.        Affiliates and Designees. The Parties shall have the right to
exercise their respective rights, perform their respective obligations and/or
receive performance of the other Party’s obligations hereunder through its
Affiliates, designees, sublicensees or licensees.

 

14.2.        Assignment. Neither this Agreement nor any rights or obligations
hereunder may be assigned or otherwise transferred (whether by operation of Law,
general succession or otherwise) by either Party without the prior written
consent of the other Party, except that (a) either Party, upon prior written
notice, may assign this Agreement to an Affiliate of such Party and (b) Capricor
or any Affiliate may assign this Agreement in connection with the sale of all or
substantially all of its assets or business to which this Agreement relates or
pursuant to a Change of Control. Any assignment not in accordance with this
Agreement will be void. Subject to the foregoing, the rights and obligations of
the Parties under this Agreement will be binding upon and inure to the benefit
of the successors and permitted assigns of the Parties. The acquiring entity of
Capricor will agree in writing to assume all of Capricor’s obligations
hereunder.

 

14.3.        Choice of Law. This Agreement will be governed by, and enforced and
construed in accordance with, the laws of the State of Delaware without regard
to its conflicts of law provisions.

 

14.4.        Construction. The definitions of the terms herein will apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun will include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” will
be deemed to be followed by the phrase “without limitation.” The word “will”
will be construed to have the same meaning and effect as the

 



CONFIDENTIALPage 25

 

 

word “shall.” The Parties each acknowledge that they have had the advice of
counsel with respect to this Agreement, that this Agreement has been jointly
drafted, and that no rule of strict construction will be applied in the
interpretation hereof. Unless the context requires otherwise, (a) any definition
of or reference to any agreement, instrument or other document herein will be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (b) any reference to any Laws herein will be construed as referring
to such Laws as from time to time enacted, repealed or amended, (c) any
reference herein to any person will be construed to include the person’s
permitted successors and assigns, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, will be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, and (e)
all references herein to Articles, Sections or Schedules, unless otherwise
specifically provided, will be construed to refer to Articles, Sections or
Schedules of this Agreement. This Agreement has been executed in English, and
the English version of this Agreement will control.

 

14.5.        Counterparts. This Agreement may be executed in counterparts with
the same effect as if both Parties had signed the same document. All such
counterparts will be deemed an original, will be construed together and will
constitute one and the same instrument. Signature pages of this Agreement may be
exchanged by facsimile or other electronic means without affecting the validity
thereof.

 

14.6.        Entire Agreement. This Agreement, including the attached Schedules
constitutes the entire agreement between the Parties as to the subject matter of
this Agreement, and supersedes and merges all prior discussions,
representations, agreements and understandings regarding the same, except for
the Mutual NDA executed by the parties on […***…] as amended on […***…].

 

14.7.        Force Majeure. Neither Party will be liable for delay or failure in
the performance of any of its obligations hereunder (other than the payment of
money) if such delay or failure is due to causes beyond its reasonable control,
including acts of God, fires, floods, earthquakes, labor strikes, acts of war,
terrorism or civil unrest (“Force Majeure”); provided, however, that the
affected Party notifies the other Party in writing within thirty (30) days of
the Force Majeure event (and continues to provide monthly status updates to the
other Party for the duration of the effect); further provided that the affected
Party will use its reasonable efforts to avoid or remove such causes of
non-performance and to mitigate the effect of such occurrence, and will continue
performance with reasonable dispatch whenever such causes are removed.

 

14.8.        Further Assurances. Each Party agrees to do and perform all such
further acts and things and will execute and deliver such other agreements,
certificates, instruments and documents necessary or that the other Party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and to evidence, perfect or otherwise confirm its rights
hereunder.

 

 

*Confidential Treatment Requested



CONFIDENTIALPage 26

 

 

14.9.        Headings. Headings and captions are for convenience only and are
not to be used in the interpretation of this Agreement.

 

14.10.    Notices. Any notice required or permitted to be given by this
Agreement will be in writing, in English, and will be delivered by hand or
overnight courier with tracking capabilities addressed as set forth below unless
changed by notice so given:

 



 If to Capricor: Capricor, Inc. 8840 Wilshire Blvd., 2nd Floor

Beverly Hills, CA 90211



Attention: […***…]
Telephone: […***…]
Facsimile: […***…]

 

(with a copy to)

[…***…]

General Counsel

[…***…]

 

If to Licensee:           Janssen Biotech, Inc.

Attention: President

[…***…]

 

(with a copy to)           Johnson & Johnson

One Johnson & Johnson Plaza

New Brunswick, NJ 08933

    Attention: Chief Intellectual Property Officer

    Facsimile: 732-524-5575

 

Any such notice will be deemed given on the date delivered. A Party may add,
delete (so long as at least one person is remaining), or change the person or
address to which notices should be sent at any time upon written notice
delivered to the other Party in accordance with this Section 14.10 (Notices).

 

14.11.    Relationship of the Parties. Each Party is an independent contractor
under this Agreement. Nothing contained herein is intended or is to be construed
so as to constitute Licensee and Capricor as partners, agents or joint
venturers. Neither Party has any express or implied right or authority to assume
or create any obligations on behalf of or in the name of the other Party or to
bind the other Party to any contract, agreement or undertaking with any Third
Party.

 

14.12.    Severability. If any one or more of the provisions of this Agreement
is held to be invalid or unenforceable, the provision will be considered severed
from this Agreement and will not serve to invalidate any remaining provisions
hereof. The Parties will negotiate in good faith to replace any invalid or
unenforceable provision with a valid and enforceable one

 

 

 

*Confidential Treatment Requested



CONFIDENTIALPage 27

 

 

such that the objectives contemplated by the Parties when entering this
Agreement may be realized.

 

14.13.    Third Party Beneficiaries. Except as expressly provided with respect
to Capricor Indemnitees or Licensee Indemnitees in Article 11 (Indemnification),
there are no third party beneficiaries intended hereunder and no Third Party
will have any right or obligation hereunder.

 

14.14.    Waivers and Modifications. The failure of any Party to insist on the
performance of any obligation hereunder will not be deemed to be a waiver of
such obligation. Waiver of any breach of any provision hereof will not be deemed
to be a waiver of any other breach of such provision or any other provision on
such occasion or any other occasion. No waiver, modification, release or
amendment of any right or obligation under or provision of this Agreement will
be valid or effective unless in writing and signed by all Parties hereto.

 

*********

 

(Signature page follows) 

 

CONFIDENTIALPage 28

 



 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

 

JANSSEN BIOTECH, INC.   CAPRICOR, INC.           By: /s/ John Haney   By: /s/
Linda Marbán           Name: John Haney   Name: Linda Marbán Title: Vice
President - Immunology Marketing   Title: Chief Executive Officer



 



 

 

 



 

[…***…]

 

 

*Confidential Treatment Requested

 



 

 




Capricor Third Party License Schedule (Schedule B)

 

License Agreement between Universita Degli Studi Di Roma “La Sapienza” effective
June 21, 2006 (the “Rome License”),

 



 

Exclusive License Agreement between The Johns Hopkins University and Capricor,
Inc., effective June 22, 2006 (the "Johns Hopkins License”), and

 

 



Exclusive License Agreement between Cedars-Sinai Medical Center and Capricor,
Inc., effective January 4, 2010 as amended by Amendment to License Agreement
dated February 25, 2013 and Second Amendment to License Agreement dated April
19, 2013 (the “Cedars-Sinai License”).

 



 

 

 



 

Johnson & Johnson Universal Financial Calendar Schedule

 

[image_001.gif]

 

 

 







 

 

 

Exclusive License Agreement Term Sheet Schedule

 

 

[…***…]

*Confidential Treatment Requested

 





 

 

 

Press Release Schedule

 

 



[image_001.jpg]

  

Final- Execution Version

 

 

Capricor Therapeutics and Janssen Biotech, Inc. Enter into Exclusive License
Option and Collaboration Agreement

 

LOS ANGELES, January , 2014 – Capricor Therapeutics, Inc. (OTCBB: CAPR) today
announced that it has executed an exclusive license option and collaboration
agreement with Janssen Biotech, Inc. (Janssen) for its cell therapy program for
cardiovascular applications, including lead product, CAP-1002. CAP-1002 is an
allogeneic cardiosphere derived cell (CDC) therapeutic under evaluation in
patients who have suffered a large myocardial infarction. Pursuant to the
agreement, Capricor and Janssen will collaborate on elements of cell
manufacturing development . Capricor will contribute to the costs of the
manufacturing collaboration, and will receive an upfront payment of

$12.5 million from Janssen.

 

Under the terms of the agreement, Janssen will have the right to enter into an
exclusive license agreement for CAP-1002 following the review of six month data
from the ongoing ALLSTAR trial , which is Capricor’s Phase I/II trial of CAP
-1002. If Janssen exercises its option rights, Capricor will be eligible to
receive up to $325 million in additional payments. In addition, a royalty would
be paid on commercial sales of CAP-1002.

 

“This collaboration with Janssen, one of the world’s largest and most respected
healthcare companies with a strong presence in cardiovascular and metabolism, is
a tremendous milestone for Capricor Therapeutics, and an important validation of
our lead product, CAP -1002 and the underlying science. . We are proud to be
working with them to support the continued development CAP-1002, and for the
additional non dilutive capital to further develop our research and development
that will add to our pipeline said Capricor CEO, Dr. Linda Marbán.

 

About Capricor Therapeutics

 

Capricor Therapeutics, Inc. (CAPR), a publicly traded biotechnology company, is
focused on the development of novel therapeutics to prevent and treat heart
disease. The Company has two leading product candidates: CAP-1002 and
Cenderitide. The Company was formed through the November 2013 merger between
Capricor, Inc., a privately held company whose mission is to improve the
treatment of heart disease by commercializing cardiac stem cell therapies for
patients, and Nile Therapeutics, Inc., a clinical-stage biopharmaceutical
company developing innovative products for the treatment of cardiovascular
diseases. Capricor Therapeutics’ stock will begin trading under the symbol
“CAPR” starting December 20, 2013. For additional information visit
www.capricor.com.

 

 

About CAP-1002

 

CAP-1002, Capricor’s lead product candidate, is a proprietary allogeneic adult
stem cell therapy for

 

 



 

 

 

the treatment of heart disease. The product is derived from donor heart tissue.
The cells are expanded in the laboratory using a specialized process and then
introduced directly into a patient’s heart via infusion into a coronary artery
using standard cardiac catheterization techniques.

 

CAP-1002 is currently not an approved product and is strictly for
investigational purposes.

 

Cautionary Note Regarding Forward-Looking Statements

 

Statements in this press release regarding the efficacy, safety, and intended
utilization of Capricor’s product candidates; the conduct, size, timing and
results of discovery efforts and clinical trials; plans regarding regulatory
filings, future research and clinical trials; plans regarding current and future
collaborative activities and the ownership of commercial rights; future royalty
streams, and any other statements about Capricor’s management team’s future
expectations, beliefs, goals, plans or prospects constitute forward-looking
statements within the meaning of the Private Securities Litigation Reform Act of
1995. Any statements that are not statements of historical fact (including
statements containing the words "believes," "plans," "could," "anticipates,"
"expects," "estimates," "plans," "should," "target," "will," "would" and similar
expressions) should also be considered to be forward-looking statements. There
are a number of important factors that could cause actual results or events to
differ materially from those indicated by such forward-looking statements.

 

More information about these and other risks that may impact our business are
set forth in our Form 10-K for the year ended December 31, 2012, as filed with
the Securities and Exchange Commission on June 21, 2013, in our Quarterly Report
on Form 10-Q for the quarter ended September 30, 2013, as filed with the
Securities and Exchange Commission on November 14, 2013, and in our Definitive
Proxy Statement on Schedule 14A, as filed with the Securities and Exchange
Commission on October 10, 2013. All forward-looking statements in this press
release are based on information available to us as of the date hereof, and we
assume no obligation to update these forward-looking statements.

 



 

 





 

 

 

Six Month Top Line Report Schedule

 



[…***…]

 



*Confidential Treatment Requested





 

 

 



Exclusive License Agreement Term Sheet

  

Definitions

 

[…***…]

 



*Confidential Treatment Requested





 

 

 



Exclusive License Agreement Term Sheet





 

[…***…]

 



*Confidential Treatment Requested





 

 

 



Exclusive License Agreement Term Sheet

 



[…***…]

 

 



*Confidential Treatment Requested



 

 

 



Exclusive License Agreement Term Sheet

 



[…***…]

 



*Confidential Treatment Requested





 

 

 



Exclusive License Agreement Term Sheet

 



 

[…***…]

 

 



*Confidential Treatment Requested



 

 



 

Exclusive License Agreement Term Sheet

 



[…***…]

 

 



*Confidential Treatment Requested





 

 

 



Exclusive License Agreement Term Sheet

 



[…***…]

 

 



*Confidential Treatment Requested





 

 



 

Exclusive License Agreement Term Sheet

  

[…***…]

 



*Confidential Treatment Requested



 



 

 



